UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6491


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PRESTON CORNELIUS EVERETT, a/k/a P,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00019-LMB-1)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston Cornelius Everett, Appellant Pro Se.    Lawrence Joseph
Leiser, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Preston    Cornelius    Everett       appeals    the     district   court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion

for reduction of sentence.           We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                United States v. Everett, No.

1:05-cr-00019-LMB-1 (E.D. Va. Mar. 28, 2016).                   We dispense with

oral   argument    because     the    facts    and     legal    contentions     are

adequately    presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2